Case 1:20-cv-00929-RDB Document 28 Filed 04/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Leaders of a Beautiful Struggle, et al. bs
Plaintiff,
*
v. Case No. RDB-20-0929
*

Baltimore Police Department, et al.
Defendant. .

DISCLOSURE OF CORPORATE INTEREST

Check all that apply:

K] Icertify, as party/counsel in this case that Baltimore Police Department

(name of party}
is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.}.

L} The following corporate affiliations exist with

 

(name of party)

 

{names of affiliates}

L] The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

 

(names of entities with possible financial interests}

DisclosureC orplinterest (03.2015)
Case 1:20-cv-00929-RDB Document 28 Filed 04/15/20 Page 2 of 2

Disclosure of Corporate Interest

[1 Ina case based on diversity jurisdiction, the following is a list of all members of

and their states of citizenship:

 

 

 

 

 

 

 

{name of LLC patty)

(name of member) (state of citizenship}
{name of member} (state of cilizenship)
{name of member) (state of citizenship}
(mame of member) (state of citizenship)

 

 

Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.

Date Signature

Elisabeth S. Walden (Bar No. 28684)
Printed name and bar number
100 N. Holliday Street, Suite 101

Baltimore, MD 21202
Address

lisa.walden@baltimorepolice.org
Email address

410.396.2496
Telephone number

410.396.2126
Fax number

Ind
